EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Bret Adams on 2/18/2022.
The application has been amended as follows: 

In the claims
Claim 1,
Line 3: deleted “curved”
Line 16: replaced “upper surface and bottom surface” with - - upper surface and the bottom surface- -
Claim 14: cancelled
Claim 15,
Line 8: deleted “curved”
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of “a gutter cap, one or more ridges, one or more ribs, a plurality of apertures, a coupling portion having the structural limitations as recited in the claims and specifically the limitations towards the body having one or more ridges formed integrally with the body and .

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
2/21/2022